Name: Regulation No 182/64/EEC, 5/64/Euratom of the Councils of 10 November 1964 amending the Staff Regulations of Officials of the European Economic Community and the European Atomic Energy Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 228 Official Journal of the European Communities 21.11.64 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 2971/64 REGULATION No 182/64/EEC, 5/64/EURATOM OF THE COUNCILS of 10 November 1964 amending the Staff Regulations of Officials of the European Economic Community and the European Atomic Energy Community after consulting the other institutions concerned, to amend the Staff Regulations of Officials of the Euro ­ pean Economic Community and the European Atomic Energy Community ; Whereas the provisions of the Staff Regulations of Officials of the European Economic Community and the European Atomic Energy Community and the provisions of the Staff Regulations of Officials of the European Coal and Steel Community should be standardised in order to facilitate the further unifi ­ cation of the rules and regulations applicable to the staff of the European Communities ; THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, THE COUNCIL OF THE EUROPEAN ATOMIC ENERGY COMMUNITY, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 212 thereof ; Having regard to the Treaty establishing the Euro ­ pean Atomic Energy Community, and in particular Article 186 thereof ; Having regard to Regulation No 31 (EEC), 11 (EAEC),1 laying down the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Economic Community and the Euro ­ pean Atomic Energy Community ; Having regard to the proposals from the Commission of the European Economic Community and the Com ­ mission of the European Atomic Energy Community ; Having regard to the Opinion of the European Parliament2 ; Having regard to the Opinion of the Court of Justice of the European Communities ; Whereas it is for the Councils, acting by a qualified majority on a proposal from the Commissions and HAVE ADOPTED THIS REGULATION : Article 1 In Article 79 of the Staff Regulations of Officials of the European Economic Community and the European Atomic Energy Community, and in Articles 17 to 19 of Annex VIII to the said Staff Regulations ," the figure of 60% shall be substituted for, 50% . Article 2 This Regulation shall enter into force on 1 November 1964. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 November 1964. For the Councils The President Fr. NEEF 1 OJ No 45, 14.6.1962 , p. 1385/62. 2 OJ No 157, 30.10.1963 , p. 2638/63 .